Citation Nr: 1422877	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  06-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative disc disease previously rated as low back disability, residual of injury, for the period from March 23, 2004 to October 5, 2012.

2.  Entitlement to an initial evaluation in excess of 40 percent for lumbar degenerative disc disease previously rated as low back disability, residual of injury (lumbar spine disability), for the period on or after October 5, 2012.

3.  Entitlement to service connection for a separate neurological disability of the right lower extremity associated with the lumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.
6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing was held before the undersigned Veterans Law Judge at the RO in January 2008, and a hearing was held before a Decision Review Officer at the RO in March 2010.  Transcripts of both proceedings are of record.

In September 2011, the Board denied the Veteran's claims for higher initial evaluations for the lumbar spine and bilateral knee disabilities, remanded the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development, and referred the claims for earlier effective dates for the lumbar spine and bilateral knee disabilities to the agency of original jurisdiction (AOJ).  The Board also granted a separate evaluation for left lower extremity radiculopathy and an increased evaluation for bilateral hearing loss, both effectuated by the RO in a February 2013 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court vacated the Board decision with respect to the issues of higher initial evaluations for the lumbar spine and bilateral knee disabilities and otherwise affirmed the decision.

While the case was on appeal to the Court, the Veteran filed claims for increased evaluations for the lumbar spine and bilateral knee disabilities.  In a May 2013 rating decision, the RO, in pertinent part, increased the evaluation for the lumbar spine disability to 40 percent and granted TDIU, both effective from October 5, 2012, continued the bilateral knee disability evaluations, and denied earlier effective dates for the lumbar spine and bilateral knee disabilities.

In a September 2013 written submission, the Veteran requested withdrawal of the TDIU issue, stating that he was satisfied with the RO's decision grating TDIU and that he "decided not to pursue [the issue] further."  He has not expressed disagreement with the RO's decision as to the earlier effective date issues for the lumbar spine and knee disabilities to date.  Thus, the Board finds that these three issues are not in appellate status, and no further consideration is necessary.  Moreover, while the Veteran has been granted a rating increase for the lumbar spine disability during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status, as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA and VBMS electronic claims files reveals additional VA medical treatment records, and the paper claims file contains additional evidence following the September 2011 Board decision, both related to the Veteran's lumbar spine.  It is unclear from the record if the AOJ reviewed the sum of this evidence in relation to the issues decided herein in the May 2013 rating decision discussed above.  A waiver from the Veteran for this evidence is not of record; however, the AOJ did consider the findings of the May 2013 VA examination in reaching that decision, and the additional evidence contains argument essentially duplicative of that previously considered.  Moreover, these additional records do not show a permanent increase in severity of symptoms so as to suggest a different outcome to the case.  Thus, such evidence does not materially alter the outcome of the case and is not pertinent to the issues decided on appeal (i.e., does not have a bearing on the outcome of the appellate issue).  As such, the Board finds that remand for initial AOJ review of this evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the lumbar spine claim.

The issues of entitlement to service connection for a separate neurological disability of the right lower extremity, as well as initial evaluations in excess of 10 percent for the bilateral knee disabilities and 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period from March 23, 2004 to October 5, 2012, the Veteran's lumbar spine disability was manifested by symptoms that most nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less.

2.  Throughout the appeal period, the Veteran's lumbar spine disability has not been productive of unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an evaluation of 40 percent, but no higher, for lumbar degenerative disc disease previously rated as low back disability, residual of injury, have been met for the period from March 23, 2004 to October 5, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an evaluation in excess of 40 percent for lumbar degenerative disc disease previously rated as low back disability, residual of injury, have not been met for the period on or after October 5, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The lumbar spine disability claim on appeal arises from the Veteran's disagreement with the evaluation assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability evaluation) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA notification requirements with regard to this claim is unnecessary.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  Moreover, the Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as transcripts of the DRO and Board hearings.

The Veteran was afforded VA examinations in July 2005, August 2007, September 2008, October 2010, and May 2013 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and the claims file (with the exception of the July 2005 VA examination), as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case. 

The Board does observe that the July 2005 VA examiner did not review the claims file; however, the examiner did review the Veteran's own medical history and complaints, and performed a physical examination that addressed the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

As previously noted, the Veteran testified at hearings before a DRO and the undersigned Veterans Law Judge.  Both VA officials clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability, which is currently assigned a 20 percent evaluation for the period from March 23, 2004 to October 5, 2012 and a 40 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral or cervical strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In his March 2004 claim and a July 2004 written statement, the Veteran reported that he used a cane to assist him with getting out of bed or the car during periods when his back "pop[s] out," which occurred about once a month.  During these episodes, he reported limited functioning, to include being unable to walk, bend, and drive without severe pain and that he was "left almost motionless."  He indicated that the associated pain lasted from a few days to a few weeks, and that the cane assisted him with ambulating when the pain subsided.

In a November 2004 written submission, the Veteran's chiropractor (Dr. F.S., initials used to protect privacy) explained that he treated the Veteran from 1965 to 1973 for lower back pain with bilateral sciatic neuritis.  The diagnosis at that time was narrowing of L3, L4, L5, and S1 intervertebral foramina and disc spaces causing nerve root compression.  The record reflects that the Veteran resumed treatment with Dr. F.S. beginning in mid-2003.

A January 2005 VA treatment record shows that the Veteran reported constant back pain that increased with motion and intermittent radiation of pain to the left lower extremity; he ambulated with a cane.  He denied weakness and numbness, as well as bowel or bladder incontinence.  On examination, flexion was to 45 degrees and extension was full.  During a March 2005 VA neurology consultation, he again reported back pain that radiated to his left lower extremity with occasional paresthesias on the plantar surface of the left foot.  He was diagnosed with mechanical back pain with left lower extremity radiculopathy.

The Veteran was afforded a VA examination in July 2005, during which he complained of low back pain, radiating into his right lower extremity at times, but denied weakness and numbness of the lower extremities.  Bowel and bladder functions were intact.  He reported a constant aching with a sharp pain at times (7/10 pain intensity on average), and increased pain following repetitive use and during flare-ups.  It was noted that he used a cane for ambulation.  The examiner noted a January 2005 MRI report which showed degenerative disc disease at L4-L5 and L5-S1 resulting in moderate spinal stenosis at the L4-L5 level, as well as facet joint hypertrophy contributing to the spinal stenosis.  The Veteran reported experiencing approximately three to four incapacitating episodes lasting one to two days each over the past 12 months.  On examination, there was no gross spinal deformity; range of motion testing revealed forward flexion to 35 degrees, as well as reduced, but present movement in the other range of motion measurements, all with pain throughout movement.  On repetitive use, there was increased pain but no additional limitation of motion.  There was no tenderness to palpation of the lumbar paraspinal muscles.  Neurologic, motor, and sensory testing yielded normal results.  The examiner noted that the Veteran's gait was slow with assistive straight cane.  The diagnosis was lumbar spinal stenosis, lumbar degenerative disease at L4-5 and L5-S1, and lumbar facet joint disease.

In a May 2006 written submission, Dr. F.S. noted review of the January 2005 MRI report and findings, indicating that the Veteran had disc bulge with hypertrophy of the facet joints.  He also observed that the Veteran walked with a guarded gait with the assistance of a cane, and that he was not to participate in any strenuous physical activities and had been issued disability license plates.  See also December 2007 and March 2013 Dr. F.S. written statements (substantively similar reports).

In his May 2006 substantive appeal (VA Form 9), the Veteran argued that his back disability should be evaluated as 100 percent disabling.  He reported that he could not stand for more than 10-15 minutes without extreme pain, could not walk more than about 1/2 of a block without the assistance of his cane, and experienced difficulty getting in and out of his car without the assistance of the cane or a person.  The Veteran described severe back pain that radiated to his left leg.

In a July 2006 written submission, the Veteran's private physician, Dr. D.M., noted that his lower back pain radiated down the left leg and that he was limited by his symptoms.  He also noted that the Veteran periodically walked with a cane and that his activity level had diminished because of his pain.
The Veteran was afforded another VA examination in August 2007, during which he complained of daily back pain worse with sitting, standing, and bending, as well as pain radiating down the left leg to the knee.  He denied weakness, bowel or bladder changes, incapacitating episodes, flare-ups, and issues with repetitive use.  The examiner noted that the Veteran used a cane to assist with ambulation.  On examination, range of motion testing revealed forward flexion to 60 degrees, as well as reduced, but present movement in the other range of motion measurements, all with pain.  Sensation was intact to light touch of the lower extremities, with normal muscle tone and full motor strength.  The diagnosis was lumbar degenerative disc disease and lumbar spinal stenosis.

A December 2007 VA treatment record shows that the Veteran reported that pain did not significantly interfere with his activities of daily living; he refused recommended pain treatment at that time.

During the January 2008 Board hearing, the Veteran testified that he was unable to bend to perform motions such as picking up a baseball (without maneuvering a leg in an "acrobatic move") due his back problems and that he sometimes collapses because of back pain.  He reported that he experienced a tingling in both lower extremities radiating from his low back, with recent onset of the sensation on the right side, as well as numbness in the hip and buttocks area.  He also stated that he took prescription medication for the back pain and that his back limited his activities, including maybe three incidents during the past year lasting two or three days up to a week or two where he had limited movement with a lot of pain.

In a February 2008 written submission, Dr. M.D. reported the Veteran's range of motion measurements taken several days prior, including lumbar flexion to 45 degrees and 0 degrees of extension.

In August 2008, the Veteran's wife and son submitted written statements of their observations of the Veteran's physical limitations.  The Veteran's wife reported that due to his back, he experienced functional difficulties, such as sometimes collapsing on the floor, being unable to sit or stand in one place for too long, being unable to assist her in carrying groceries, and requiring assistance to sit down.  His son noted that he could not bend over to pick up baseballs due to back pain.  The Veteran's friend also submitted an August 2008 written statement noting the Veteran's inability to stand up without the use of a cane or baseball bat.

The Veteran was afforded another VA examination in September 2008, during which his complaints were substantially similar to those from the August 2007 VA examination, noted above.  He additionally reported interference with routine activities, including difficulty dressing and grooming.  He continued to use a cane for ambulation, noting that he felt unbalanced or unsteady with walking, and complained of constant pain, aggravated with walking and standing, as well as pain radiating to the left leg.  On examination, range of motion testing revealed forward flexion to 60 degrees, as well as reduced, but present movement in the other range of motion measurements, all with pain.  On repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of endurance.  The examiner noted that the Veteran's range of motion measurements were not normal for his age group.  The lumbar spine was free of noticeable deformities, but there was decreased lumbar lordosis and some muscle spasm of the paraspinal muscles.  There was no ankylosis.  The diagnosis remained lumbar degenerative disc disease and lumbar spinal stenosis, now with left lumbar sciatica.

The Veteran was also afforded a VA neurological examination in September 2008, during which he reported that his back pain started to intermittently radiate to both extremities, left more than right, in the last several years; he also reported intermittent bilateral lower extremity weakness and numbness in the past several years.  On examination, the Veteran got up slowly and walked slowly with a cane; his gait was slightly antalgic, and heel and toe walk were slower than average, but he was able to perform both.  There was left lumbar tenderness but no muscle spasms.  Range of motion testing revealed forward flexion to 45-50 degrees, with the Veteran complaining of pain and strain after that, as well as reduced, but present movement in the other range of motion measurements.  The diagnosis was chronic lower back pain and bilateral lumbar radiculopathy by history.  The examiner, while noting the Veteran's reported history of lumbar radiculopathy, also noted that clinically, there were no objective focal, motor, or sensory findings at that time, no sciatic nerve paralysis, and no paralysis of the legs or feet.
In an October 2009 VA treatment record, the Veteran reported that he collapses on the floor due to pain and also used a cane.

A February 2010 MRI report shows a history of bilateral radiculopathy, with findings of degenerative disc disease at L4 to S1 with facet osteoarthritis, central stenosis, and central herniation.  In a February 2010 written statement, Dr. M.D. indicated that the Veteran was functionally disabled due to the disc disease and stenosis, including ambulation limited to 1/2 block, and that past physical therapy was only of limited benefit.  He indicated that while the Veteran presently continued with conservative care, he would likely ultimately require surgical decompression.

In a March 2010 letter, the Veteran reported that he had not pursued recommended back surgery because he was told that the procedure may or may not be effective in decreasing his pain level.  He continued to report difficulties with pain due to his back problems and the limitations on his activities, including dressing himself and walking, which required a cane for stabilization.  He reported similar complaints during the March 2010 DRO hearing.

In a March 2010 written submission, Dr. F.S. reported that he had treated with Veteran conservatively, including long periods of bed rest.  He reported the Veteran's range of motion measurements taken using an arthrodial protractor, including lumbar flexion to 16 degrees, with reduced, but present movement in the other range of motion measurements.  He indicated that the osseous changes in the Veteran's back caused nerve impingement on the sciatic nerve and hypoesthesia bilaterally.  He also stated that basing disability predominantly on ranges of motion was clinically irrelevant in this particular patient, even though his ranges of motion were dramatically reduced, noting that chiropractic treatment and medications only offered the Veteran temporary relief.

In an April 2010 written submission, Dr. M.D. reported the Veteran's range of motion measurements, including lumbar flexion to 45 degrees and 0 degrees of extension.  He indicated that the Veteran had, among other things, thoracic and lumbar spine ankylosis, and spinal stenosis resulting in neurogenic claudication.  Dr. M.D. requested that VA reconsider the Veteran's disability evaluation based on his restricted motion and symptoms causing functional impairment.  He again noted that the Veteran's maximum ambulation was 1/2 block.  A September 2010 letter from Dr. D.M. shows that the Veteran would be undergoing epidural block treatment for his back pain.

The Veteran was afforded another VA examination in October 2010, during which his complaints were substantially similar to those from the August 2007 and September 2008 VA examinations, noted above.  He continued to use a cane for ambulation, and required assistance from others to perform work around the house.  He also reported that pain in his back radiated down both of his legs and that he sometimes experienced left leg sensory changes.  A recent epidural block treatment did not improve his back pain.  On examination, range of motion testing revealed forward flexion to 35 degrees, as well as reduced, but present movement in the other range of motion measurements, all with pain.  On repetitive motion, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The examiner noted that the Veteran complained of pain in all ranges of motion, but did not display any objective signs of pain.  The examiner also observed some loss of lumbar lordosis and some muscle spasms, as well as a slow and antalgic gait, but no atrophy or scoliosis.  Similar to the previous VA orthopedic examinations in August 2007 and September 2008, sensory examination was grossly intact to light touch, muscle tone was normal, straight leg test was negative, motor strength was full, and deep tendon reflexes were 2/4 bilaterally.  The examiner reviewed an October 2010 x-ray report showing mild multilevel degenerative spondylosis.  The diagnosis remained lumbar degenerative disc disease and lumbar spinal stenosis.  The examiner also determined that the Veteran's back interfered with his ability to sit for any extended period of time or do any physical labor requiring standing, walking, bending, or lifting.

In an October 2011 written submission, Dr. F.S. again reported that he had treated the Veteran conservatively, including long periods of bed rest, noting several bouts of severe low back pain.  He reported the Veteran's range of motion measurements, without pain medication, including lumbar flexion to 17 degrees, with reduced, but present movement in the other range of motion measurements.  He repeated the substance of his March 2010 written submission, including the findings relating to nerve impingement on the sciatic nerve and hypoesthesia bilaterally.  He noted that the Veteran's ranges of motion had dramatically reduced over the years, and that he would eventually require disc removal surgery.

In an October 2011 written submission, Dr. D.M. stated that the Veteran's limitations were permanent, and he could not tolerate substantial physical activities.

An August 2012 VA treatment record shows that the Veteran reported ongoing low back pain without relief.  He required assistance from his wife and son to get out of bed in the morning and reported falling getting up from bed one to two times each month.  On examination, the Veteran's gait was antalgic with a cane.  Sensory examination revealed a decreased ability to perceive light touch, decreased sensation to light pin prick in the medial legs.  Another VA treatment record from that day shows an assessment that the Veteran had become more limited by his back and had some symptoms suggestive of spinal claudication.

During a VA appointment later that month, the Veteran denied bowel or bladder incontinence, numbness, tingling, weakness, and a history of any surgeries.  He was independent in most activities of daily living but required assistance with shoes and socks.  An August 2012 MRI report was reviewed.  The Veteran's gait was slow and antalgic with a cane, and he had difficulty standing from a sitting position.  The physician noted that the Veteran had significantly limited lumbosacral range of motion in all directions due to pain, including 15 degrees of flexion.  Straight leg raises were positive bilaterally.  The assessment was low back pain, possibly related to spinal stenosis shown on MRI, with radicular symptom on examination, also component of poor strengthening and flexibility.

A September 2012 VA treatment record shows that the Veteran's rehabilitation goals included increased strength and increased independence in function.  He reported that he required his wife's assistance for lower body self-care.

In an April 2013 report, Dr. F.S noted the Veteran's physical limitations, including only being able to walk less than one block without rest or severe pain and being unable to perform movements such as bending/stooping; he also noted symptoms such as muscle weakness, imbalance, and pain which required the Veteran to take breaks and to use a cane.  He also indicated that the Veteran experienced numbness and sciatic neuritis and estimated that the Veteran would likely be absent more than four days each month if working full-time as a result of his impairments or treatment.

The Veteran was afforded another VA examination in May 2013, during which his complaints were substantially similar to those from the August 2007,  September 2008, and October 2010 VA examinations conducted by the same VA examiner, noted above.  He continued to use a cane for ambulation.  He again reported that pain in his back radiated down both of his legs and that the prior epidural block treatment did not improve his back pain.  He again denied surgeries, incapacitating episodes, and flare-ups.  On examination, range of motion testing revealed forward flexion to 30 degrees, as well as reduced, but present movement in the other range of motion measurements, all with pain.  On repetitive motion, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The examiner noted that the Veteran did not display any objective signs of pain.  The examiner also observed muscle spasms and positive scoliosis, as well as a slow and antalgic gait.  Similar to the previous VA orthopedic examinations in August 2007, September 2008, and October 2010, sensory examination was grossly intact to light touch, muscle tone was normal, straight leg test was negative, motor strength was full, and deep tendon reflexes were 2/4 bilaterally.  The examiner noted review of an October 2012 CAT scan of the lumbar spine which shows degenerative disc disease with severe spinal canal stenosis.  The diagnosis remained lumbar degenerative disc disease and lumbar spinal stenosis. 

In May 2013, the Veteran's wife and son again submitted written statements of their observations of the Veteran's physical limitations.  His wife reported that she had to assist him with bathing and getting out of bed.  His son reported similar limitations, including the Veteran's reliance on his cane and limitations on walking and standing, as well as continued pain.  The Veteran's friends also submitted similar statements on their observations.
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 40 percent evaluation for his service-connected lumbar spine disability for the period from March 23, 2004 to October 5, 2012.  In this regard, the Board notes that the VA examinations during this period do not provide range of motion findings within the 40 percent evaluation criteria.  However, several flexion measurements during VA examinations in this time period (July 2005 and October 2010 VA examinations) are only to 35 degrees with pain throughout.  In addition, the private reports from Drs. F.S. and M.D. show reduced flexion, to include measurements within the 40 percent criteria in March 2010 and October 2011, as discussed above.  An August 2012 VA treatment record also shows flexion to 15 degrees.

Notably, the record reflects that the Veteran has a long-standing history of recurrent symptoms, which appear to have been relatively consistent throughout the entire appeal, showing additional functional impairment as a result of the lumbar spine disability, not all of which were fully contemplated in the VA examination reports.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or ] endurance.'") (citing 38 C.F.R. § 4.40 ).  For example, the Veteran has consistently required use of a cane for ambulation, which has been limited to less than two blocks, and has routinely demonstrated an antalgic, slow gait.  The September 2008 VA examiner indicated that the Veteran's range of motion was not normal for his age group.  His private treatment providers have also routinely indicated that he has functional impairment and is significantly limited physically.

The Veteran and his family have also competently and credibly reported the Veteran's difficulties in daily activities such as not being able to get out of bed without assistance, needing help with bathing, and walking and standing due to his lumbar spine disability complications, as well as instances where his back "pop[s] out" and he experiences extremely limited movement.  The Board therefore finds that, resolving all reasonable doubt in the Veteran's favor, the Veteran's disability picture and the resulting functional impairment more nearly approximates the 40 percent disability evaluation for this time period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.

Nevertheless, the Board finds that an initial evaluation in excess of 40 percent is not warranted for the Veteran's lumbar spine disability at any point during the appeal period.  The Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine or any of the above-described symptoms indicative of unfavorable ankylosis.  Specifically, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," (internal medical dictionary citation omitted).  Based on the range of motion findings discussed above, it is apparent that the Veteran's spine is not fixated or immobile.  In fact, while measurements of forward flexion of the lumbar spine were notably limited by pain, these findings are consistent with the 40 percent evaluation currently assigned.  Moreover, to the extent Dr. M.D. noted that the Veteran had thoracic and lumbar ankylosis in the April 2010 written submission, he also noted the Veteran's range of motion measurements in the same report.  Even if restricted due to pain, these measurements again show that the Veteran's spine is not fixated or immobile.  Moreover, the record does not reflect, nor does the Veteran contend, that he has symptoms of unfavorable ankylosis, as outlined above.  The evidence also shows that the Veteran has not had back surgery.

In addition, there is no indication that the Veteran has had incapacitating episodes meeting the durational requirement for a rating higher than 40 percent under the intervertebral disc syndrome rating criteria noted above.  The Board acknowledges Dr. F.S.'s March 2010 and October 2011 reports that he prescribed the Veteran long periods of bed rest for his back.  The Board is also mindful of the Court's findings in the Memorandum Decision and the holding in Savage v. Shinseki.  24 Vet. App. 259, 269 (2011) (noting that when a private examination report reasonably appears to contain information necessary to properly decide a claim but is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed); 38 C.F.R. § 4.2).  In this case, however, the Board observes that Dr. F.S. is a chiropractor.

In any event, even assuming that a chiropractor falls within the definition of a "physician" within the meaning of VA's regulation, the Veteran routinely denied periods of incapacitation on VA examinations both before and after Dr. F.S.'s statements.  The Veteran did report experiencing incapacitating episodes in the July 2005 VA examination; however, the Board notes that the duration reported (three to four incapacitating episodes lasting one to two days each over the past 12 months) does not show that the Veteran meets the criteria for an evaluation in excess of 40 under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, to the extent this criteria is for application, nor does the remainder of the evidence support such a finding.  For example, during the January 2008 Board hearing, Veteran reported that he had "maybe" three incidents during the past year lasting two or three days up to a week or two where he had limited movement with a lot of pain, but he indicated that he did not stay in bed for the duration of that estimated time, and that there was no set time for these episodes.

The Veteran also had actual notice of the Board's findings in regard to Dr. F.S.'s report in the September 2011 decision, but he did not submit any additional supporting evidence addressing this issue thereafter, including during the 90-day time period inviting the Veteran to supplement the record after return of the case from the Court prior to the Board's readjudication of the case.  See November 2013 Board letter.  Moreover, Dr. F.S.'s April 2013 statement estimating that the Veteran would miss more than four days per month on average from full-time work as a result of impairment or treatment was an estimate, and not evidence of an actual order of bed rest for this amount of time.  Based on these considerations, the Board finds that it does not reasonably appear that a request for clarification would provide relevant information to support a rating in excess of the now-assigned 40 percent evaluation for the lumbar spine disability, and remand for such a request is therefore unnecessary.

The Board also notes that the issue of a separate neurological disability of the right lower extremity distinct from the already service-connected lumbar spine disability and radiculopathy of the left lower extremity has been remanded for further development and is not addressed at this time.  Nevertheless, the record does not otherwise reflect any additional separate neurological findings or disability, such as bowel or bladder problems, to warrant an additional disability evaluation at this time.  See Bierman v. Brown, 6 Vet. App. 125, 129-32 (1994) and Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.).

The Board has also considered an increased evaluation based on the presence of additional functional loss not contemplated in the current 40 percent evaluation based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran is in receipt of a schedular evaluation for limitation of motion of the thoracolumbar spine to 30 degrees or less, and as discussed above, the Board finds that the functional equivalent of unfavorable ankylosis of the thoracolumbar spine is not shown, even when considering the Veteran's flare-ups and ongoing complaints of pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  As such, the disability does not more closely approximate unfavorable ankylosis.

Therefore, the Board finds that the preponderance of the evidence is against a finding for an initial evaluation in excess of 40 percent at any point during the appeal period for the Veteran's lumbar spine disability.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule for a spine disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and there are higher ratings for additional symptomatology, including  unfavorable ankylosis and certain periods of prescribed bed rest due to incapacitating episodes.  The Veteran's complaints, including significant pain and reduced limitation of motion, as well as flare-ups and ongoing functional impairment necessitating use of a cane and assistance with daily functions, are contemplated in the evaluation already assigned, as discussed in detail above.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An evaluation of 40 percent for lumbar degenerative disc disease previously rated as low back disability, residual of injury, for the period from March 23, 2004 to October 5, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease previously rated as low back disability, residual of injury, is denied for the entire appeal period.


REMAND

On review, the Board finds that certain clarifying VA opinions are needed.  In particular, there is conflicting and inadequate evidence as to certain manifestations of the Veteran's bilateral knee disabilities.  The record also shows neurological symptoms in the right lower extremity.  The Board finds that opinions addressing these issues would be helpful to evaluate the Veteran's bilateral knee disabilities, as well as any right lower extremity neurological abnormality.  The AOJ should also attempt to obtain clarification from Dr. F.S. regarding his April 2013 statement of positive neurological testing related to the Veteran's lumbar spine disability.

In addition, in the RO granted service connection for PTSD and assigned a 30 percent evaluation in a July 2012 rating decision.  The record shows that the Veteran filed a timely notice of disagreement, placing the claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding and pertinent VA treatment records, including from the Lyons VAMC, dated from October 2012 to the present.  It is noted that the record contains both VA and private treatment records.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

2.  The AOJ should attempt to clarify the notation on an April 2013 report from Dr. F.S. indicating positive neurological testing.  The Veteran should be advised that he may obtain a more detailed statement from Dr. F.S. in this regard as to any neurological manifestations of the service-connected lumbar spine disability present in the right lower extremity, or authorize VA to obtain clarification on his behalf.

3.  After completing the above action, the AOJ should refer the Veteran's claims file to the May 2013 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities, as well as the nature and etiology of any current right lower extremity neurological disorder associated with the service-connected lumbar spine disability.  An additional examination(s) of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  In regard to the bilateral knee disabilities, the Veteran contends that he has laxity in both of his knees.  He has previously indicated that he has fallen due to his back, but later indicated that he has fallen due to both his back and his knees.  See, e.g., December 2008 October 2009 VA treatment records.

The examiner should report any additional signs and symptoms necessary for rating the Veteran's bilateral knee disabilities under the rating criteria.  In particular, the examiner should state whether the Veteran has recurrent subluxation or lateral instability or equivalent functional impairment.  If this is not found, the examiner should reconcile his or her finding with the Veteran's reports on VA examinations of positive buckling and Dr. F.S.'s March 2013 statement that the Veteran's knees can no longer hold his weight, as well as any additional findings otherwise observed in the claims file.

The examiner should also clarify whether the bilateral knee patellofemoral syndrome and meniscal tearing (July 2006 Dr. M.D. written submission) are manifestations of the service-connected bilateral knee disabilities, in addition to the degenerative joint disease.

If the examiner is unable to distinguish between symptoms associated with the service-connected bilateral knee disabilities and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

b.  The examiner should also identify and describe any neurological manifestations of the service-connected lumbar spine disability present in the Veteran's right lower extremity.

In providing this opinion, the examiner is asked to specifically consider the following records, as well as any additional findings otherwise observed in the claims file: September 2008 VA neurological examination (bilateral lumbar radiculopathy by history); Dr. F.S. reports from March 2010, October 2011, and April 2013 (noting sciatic nerve impingement with hypoesthesia bilaterally; sciatic neuritis); August 2012 VA treatment record (noting radicular symptoms on examination).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should issue a statement of the case addressing the issue of PTSD, including a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  It is noted that the December 2012 NOD is unclear as to whether the Veteran disagrees with the effective date assigned in addition to the initial evaluation assigned.

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he timely perfects an appeal.

5.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including the evidence received since the September 2011 Board decision.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


